Citation Nr: 0929084	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for obsessive-compulsive 
disorder (OCD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to 
February 1983 and from May 1984 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
OCD.  
 
In January 2009, the Board remanded this case in order to 
provide the Veteran with his requested hearing.  In May 2009, 
the Veteran testified before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing); a copy of the 
transcript has been associated with the record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, the Veteran has claimed that he had OCD 
prior to service.  The Veteran should be advised of what is 
needed to establish service connection for a preexisting 
disorder.  VAOPGCPREC 3-2003.  Specifically, the Veteran 
should be informed of the holding in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004), which states that the correct 
standard for rebutting the presumption of soundness requires 
that VA show by clear and unmistakable evidence that (1) the 
Veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the Veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection is 
granted on appeal.  The Veteran must be provided with this 
notice.

At his Travel Board hearing, the Veteran contended that he 
had OCD prior to service and that it was aggravated by his 
time in service.  He indicated that he did not report his 
disorder at his enlistment examinations and that he did not 
seek treatment while in service, since it was looked down 
upon.  He testified that his obsession with features on his 
face caused him to be demoted while in his second period of 
active duty.  He has also indicated that he received an 
Article 15 disciplinary action and that he was discharged 
from the military for looking in the mirror too much.  He 
testified that he did not have a separation examination upon 
his discharge from his second and final period of active 
duty.  

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
Service treatment records do not show any treatment for OCD 
while in service.  His service personnel records are not part 
of the claims file.  The Board finds that, in order to 
appropriately fulfill the duty to assist, based upon the 
Veteran's claims of personnel issues due to his OCD, his 
service personnel records should be obtained on remand.

In addition, the Veteran indicated that he was first treated 
after the service in 1992 and 1993 at the Asian Pacific 
Clinic.  In February 2003, the RO requested the Veteran's 
medical records from the clinic; however, there was no 
response to this letter and it does not appear that the RO 
ever followed up on the request or informed the Veteran that 
the clinic had not responded.  On remand, the AOJ should 
again attempt to obtain these records and, if unavailable, 
the Veteran should be informed.  As it appears that the 
Veteran has been undergoing treatment for his OCD, any 
current medical record reflecting this treatment should be 
obtained, as well.  

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that, although the Veteran's claim 
identifies a specific diagnosis, it cannot be a claim limited 
only to that diagnosis, but must be considered a claim for 
any related disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of the claim.  The Board notes that the 
Veteran has been diagnosed with several psychiatric 
disorders, including body dysmorphic disorder, depression and 
substance abuse with psychotic features.  After receipt of 
the requested records, the Veteran should be afforded a VA 
psychiatric examination to ascertain the etiology and time of 
onset of his OCD, to include whether it was manifested during 
service or was aggravated beyond the natural progression of 
the illness during his active duty.  The examiner should 
discuss which diagnoses are appropriate for the Veteran and 
whether each is related to his time on active duty.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a 
corrective notice that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective 
date, if service connection is granted.  
Dingess, supra.  In addition, the 
notice should explain the information 
and evidence needed to establish 
service connection for a preexisting 
condition.  Wagner, supra.

2.  The VA should contact the National 
Personnel Records Center and, if 
unsuccessful, the service department to 
obtain the Veteran's service personnel 
records.  All efforts to obtain these 
records should be documented in the 
Veteran's claims file.  If records are 
not available, the source should so 
indicate.  Failures to respond or 
negative replies to any request should be 
noted in writing and also associated with 
the claims file.

3.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his OCD.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  In 
particular, the AOJ should again attempt 
to obtain the Veteran's treatment records 
from the Asian Pacific Clinic for 1992 
and 1993.  If records are unavailable, 
please have the provider so indicate.  

4.  After completion of the above, the 
Veteran should be scheduled for a VA 
psychiatric examination, by an 
appropriate specialist, in order to 
ascertain the nature, extent, and 
etiology of his OCD and other psychiatric 
disorders.  This remand, the claims file 
and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the examiner should so 
indicate in the examination report.  All 
special studies or tests deemed necessary 
by the examiner are to be accomplished. 

The examiner should furnish an opinion 
with supporting rationale, as to (1) the 
appropriate diagnoses for the Veteran's 
psychiatric disorders, (2) whether it is 
at least as likely as not (50 percent or 
more probability) that the Veteran's OCD, 
or any other diagnosed psychiatric 
disorder, began during active service or 
was etiologically related to the 
Veteran's period of active duty, (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's OCD or other psychiatric 
disorders pre-existed active duty (with 
an explanation) and, if so, was 
aggravated (worsened) by active duty, (3) 
if aggravation is found, whether the 
aggravation constitutes an increase 
beyond the natural progression of the 
illness, and (4) any currently manifested 
signs of this disorder.  

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.
 
5.  Following completion of the above, 
the AOJ should readjudicate the Veteran's 
claim to include consideration of the 
decision reached in Wagner, supra.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2008).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




